IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00058-CV

RUBEN MARTINEZ AND
MTZ TRANSPORT CO.,
                                                            Appellants
v.

CHARLES CORONADO,
                                                            Appellee



                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 29500


             ORDER OF REFERRAL TO MEDIATION


     On March 6, 2019, this Court ordered the parties to confer and agree upon a mediator.

Appellant notified this Court that Appellee had not provided any input as to the

appointment of a mediator and requested the appointment of Honorable Dan Downey

as mediator. This Court sent a letter on March 26, 2019, giving Appellee 14 days to object

to the appointment of Honorable Dan Downey as mediator. Appellee did not respond to

the March 26 letter.
     The Court assigns Honorable Dan Downey as the mediator. His address and phone

number are as follows:

                                  Honorable Dan Downey
                                1609 Shoal Creek Blvd. #100
                                    Austin, Texas 78701
                                      (512) 569-3400

    Mediation must occur within thirty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

    No less than seven calendar days before the first scheduled mediation session, each

party must provide the mediator and all other parties with an information sheet setting

forth the party’s positions about the issues that need to be resolved. At or before the first

session, all parties must produce all information necessary for the mediator to understand

the issues presented. The mediator may require any party to supplement the information

required by this Order.

       Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.

       Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay one-half of the agreed-upon fee directly to the mediator.
Martinez and MTZ Transport Co. v. Coronado                                             Page 2
       Failure or refusal to attend the entire mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.




                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed April 24, 2019




Martinez and MTZ Transport Co. v. Coronado                                       Page 3